                                                                    ,.CLERK'S OFFICEU.S. DIST.COURT
                                                                           , AT DAW I LLE,VA
                         IN TIIE U NITED STA TES DIST RICT C O UR T               FILED
                       FO R TH E W ESTER N D ISTRIC T O F V IR G IN IA
                                   R O A N O K E D IVISIO N                                 JUN C6 2212
                                                                                         JULA G.D LEY CLE
SCO TT M ITCH ELL O U ELLETTE,                                                         nv:vMDEPUTYCLERK
                        Plaintiff,                       C ASE N O .7:19C V 00341

V.                                                       M EM O M N D UM O PIN IO N

JOE M ILAHAE,c & ,                                       By: H on.Jacltson L.K iser
                                                             Senior U nited States D istrictJudge
                        D efendants.


        Theplaintiff,Scot'tM itchellOuellette,aVirginiajailinmateproceedingproK ,fledthis
civilrightsactiontmder42U.S.C.j 1983,complainingthathewasdeprivedofdueprocessrelated
to ajaildisciplinary ingaction.l Now,Ouellettehasfiled amotion forinterlocutory injunctive
relief,alleging thatunidentified individualsatthejailhave held him in Slkeeplock''forweeks
without cause,purportedly in retaliation for his filing ofthis lawsuit and others aboutjail
conditionsand events.Heasksthecourtto orderdefendantJoeM ilahaeand anunspecifedjail
Gcrepresentative''toreleaseOuellettefrom ççkeeplock''ortotransferhim toajailinAbingdon,and
nottoharassand assaulthim .Iconcludethatthe motion mustbe denied.

        First,thissubm ission attemptsto nmendthecomplaintto stateanew claim againsttheonly

defendantsin this case- M ilahae and the tisouthwestRegionalJailAuthority,''which the court

assllmesisacmallytheSouthwestVirginiaRegionalJailAuthority(CISW VRJA').Theallegations
in the motion,however,referonly to llnnnmed jailofficers. Ouellette doesnotdescribehow
M ilahae orthe SW VRJA oritspoliciesare responsible forhisassignmentto keeplock. Second,

Ouellette assertsthathis detention in keeplock wasimposed to retaliate againsthim forfiling


        ' Inotethatone attachmentto Ouellette'smotion forpreliminary injunction isa declaration aboutthe
malftmctioning sprinklersystem in a nearby cell. Asthis submission appears intended as additionalevidence in
supportoftheamended complaint,Iwilldirecttheclerk toredocketitassuch.
lawsuits,buthepresentsnofactsto supportthatassertion. Such m erely conclusory statem entsare

notsuffcienttostateanactionablej 1983retaliationclaim.See.e.2.,Adamsv.Rice,40F.3d72
(4th Cir.1994)(findingthatconclusory allegationsofretaliatory motiveareinsufficientto state
an actionable j1983 retaliation claim). Forthese reasons,Iconstrue Ouellette'smotion asa
proposed nmendm enttothe com plaintthatIwilldeny asfm ile.

       Ialsoconcludethatthemotionmustalsobedeniedasoneseekinginterlocutoryinjtmctive
relief.Preliminaryinjunctivereliefisanextraordinaryremedy.W interv.Nat.Res.Def.Council.
Inc.,555U.S.7,24(2008).Accordingly,thepartyseekingsuchreliefmustmakeaclearshowing
ttthatheislikely tosucceed onthem erits,thatheislikely to sufferirreparableharm in theabsence

ofpreliminaryrelief,thatthebalanceofequitiestipsin hisfavor,andthataninjunctionisinthe
                                                                                   y       %
publicinterest.'' Id.at20.A11fourfactorsm ustbemet.Id.BecauseIfind thatOuellettsm otion

failsto dem onstratea likelihood ofsuccesson hisunderlying claim ofretaliatory confinem entin

keeplock,hecarmotmeetthefotlrrequirementstmderW intertoshow thatinterlocutoryinjunctive
reliefiswarranted.An appropriate orderwillbeentered herewith.

       TheClerk isdirectedto sendcopiesofthism emorandtlm opinion andaccom panyingorder

to theparties.

       EN-
         IXREDthisG-i'*xdayofJtme,2019.
                                                                            N

                                          SE O R U N ITED STA TES D ISTRICT JU D GE
